FOR PUBLICATION
 UNITED STATES COURT OF APPEALS
      FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                   No. 08-30183
                Plaintiff-Appellee,            D.C. No.
               v.                        1:07-cr-00156-RFC-
TERRY ALAN ENSMINGER,                              1
             Defendant-Appellant.
                                              OPINION

       Appeal from the United States District Court
               for the District of Montana
       Richard F. Cebull, District Judge, Presiding

                  Argued and Submitted
           March 10, 2009—Seattle, Washington

                    Filed June 3, 2009

     Before: William A. Fletcher, Ronald M. Gould and
            Richard C. Tallman, Circuit Judges.

                Opinion by Judge Tallman




                           6675
                 UNITED STATES v. ENSMINGER             6677




                        COUNSEL

Anthony Gallagher (argued) and Steven C. Babcock, Office
of the Federal Public Defenders for the District of Montana,
Billings, Montana, for defendant-appellant Terry Alan Ens-
minger.

Marcia Hurd (argued), Eric B. Wolff, and William W. Mer-
cer, United States Attorney for the District of Montana, Bil-
lings, Montana, for plaintiff-appellee United States of
America.
6678                 UNITED STATES v. ENSMINGER
                              OPINION

TALLMAN, Circuit Judge:

   Terry Alan Ensminger pled guilty to a single count of fail-
ure to register as a sexual offender in violation of 18 U.S.C.
§ 2250(a), the enforcement provision of the Sex Offender
Registration and Notification Act. After securing a continu-
ance of the sentencing hearing, he moved to withdraw his
guilty plea in order to file a motion to dismiss the indictment.
The district court denied his motion and imposed a 21-month
sentence. On appeal, Ensminger contends that the district
court abused its discretion by denying his motion to withdraw
his guilty plea. We have jurisdiction under 28 U.S.C. § 1291,
and we affirm.

                                    I

                                    A

   On July 27, 2006, Congress enacted the Adam Walsh Child
Protection and Safety Act of 2006, Pub. L. No. 109-248, 120
Stat. 587. Title I of the Act codifies the Sex Offender Regis-
tration and Notification Act (“SORNA”), establishing a
national system for registration “[i]n order to protect the pub-
lic from sex offenders and offenders against children.” 42
U.S.C. § 16901. “SORNA is essentially an effort by Congress
to close the loopholes in previous sex offender registration
legislation and to standardize registration across the states.”
United States v. Ditomasso, 552 F. Supp. 2d 233, 236 (D.R.I.
2008) (citing 152 Cong. Rec. S8012, 8013 (July 20, 2006)).1
  1
    In 1994, Congress enacted the Jacob Wetterling Crimes Against Chil-
dren and Sexually Violent Offender Registration Act, as amended, 42
U.S.C. § 14071, which conditions federal law enforcement funding on
states’ adoption of mandatory sex offender registration laws. Smith v. Doe,
538 U.S. 84, 89-90 (2003). By 1996, every state and the District of
Columbia had enacted some version of the Act, which is commonly
termed a “Megan’s Law.” Id.
                  UNITED STATES v. ENSMINGER                   6679
   SORNA requires individuals who fall under its definition
of “sex offender” to register “in each jurisdiction where the
offender resides, where the offender is an employee, and
where the offender is a student,” and to update his registration
in the relevant jurisdiction after each change of name, resi-
dence, employment, or student status. 42 U.S.C. § 16913.
SORNA provides for criminal penalties for failing to comply
with its registration requirements. Section 2250(a) states as
follows:

  Whoever—

      (1) is required to register under the Sex Offender
    Registration and Notification Act;

       (2) (A) is a sex offender as defined for the pur-
    poses of the Sex Offender Registration and Notifica-
    tion Act by reason of a conviction under Federal law
    (including the Uniform Code of Military Justice), the
    law of the District of Columbia, Indian tribal law, or
    the law of any territory or possession of the United
    States; or

      (B) travels in interstate or foreign commerce, or
    enters or leaves, or resides in, Indian country; and

       (3) knowingly fails to register or update a registra-
    tion as required by the Sex Offender Registration
    and Notification Act;

    shall be fined under this title or imprisoned not more
    than 10 years, or both.

18 U.S.C. § 2250(a).
6680                 UNITED STATES v. ENSMINGER
                                    B

   In September 2007, Ensminger, an individual required
under SORNA to register as a sex offender based on a prior
felony conviction, traveled interstate from Washington to Mon-
tana.2 He was later arrested in Billings and, on November 15,
2007, he was indicted in the District of Montana on one count
of failing to register as a sex offender in violation of 18
U.S.C. § 2250(a). Ensminger initially entered a plea of not
guilty before a Magistrate Judge.

   On January 10, 2008, after the deadline to file pre-trial
motions had passed, Ensminger entered into a plea agreement
in which he admitted guilt and agreed to plead guilty to the
charge. Ensminger appeared before the Honorable Richard F.
Cebull on a motion to change his plea. After finding that the
plea was made knowingly, intelligently, and voluntarily,
Judge Cebull accepted the guilty plea.

   The Probation Department prepared a presentence investi-
gation report (“PSR”) and circulated it to the parties. Based
on the total offense level and Ensminger’s criminal history,
the PSR recommended a Guidelines sentencing range of 15 to
21 months. The sentencing hearing was originally set for
April 17, 2008. However, upon Ensminger’s motion, the hear-
ing was continued to allow defense counsel additional time to
conduct further investigation and to research and formulate
objections to the findings and recommendations of the proba-
tion officer.

   Ensminger subsequently filed a motion to withdraw his
  2
    In June 1999, Ensminger was convicted of Third Degree Assault with
Sexual Motivation, a felony, in Washington’s Spokane County Superior
Court. He was sentenced to 6 months incarceration with one year of super-
vised release. As part of the criminal judgment, Ensminger was required
to register as a sexual offender and to provide written notice of any change
in address.
                    UNITED STATES v. ENSMINGER                     6681
guilty plea. He based his motion on an order from the Middle
District of Florida in United States v. Powers, 544 F. Supp.
2d 1331 (M.D. Fla. 2008), vacated, 562 F.3d 1342 (11th Cir.
2009). On April 18, 2008, the district judge in that case
granted a defense motion to dismiss an indictment, holding
that § 2250(a), SORNA’s enforcement provision, did not reg-
ulate activities that substantially affected interstate commerce
and therefore exceeded Congress’s power under the Com-
merce Clause.3 Id. at 1336. Ensminger argued that the inter-
vening decision provided grounds to withdraw his guilty plea
in Montana because his case was “subject to dismissal for all
the same reasons articulated by the [Florida] [c]ourt in
Powers.” The government opposed his motion.

   By order dated May 14, 2008, the Montana district court
denied Ensminger’s motion. The district court ruled that
Ensminger had failed to present a “fair and just” reason to
withdraw his guilty plea, noting that Powers had no preceden-
tial value in the Ninth Circuit or in Montana. In so ruling,
Judge Cebull also expressly rejected the Powers decision on
the merits, finding that “[t]he enactment of § 2250, the crimi-
nal penalty provision of SORNA, was a valid exercise of con-
gressional authority under the Commerce Clause.” Judge
Cebull noted that this lone Florida district court decision ran
contrary to the existing case law unanimously upholding
SORNA against Commerce Clause challenges.

   The sentencing hearing proceeded as scheduled and Ens-
minger was sentenced to a term of 21 months incarceration,
to be followed by 3 years of supervised release.
  3
   On the government’s appeal, the Eleventh Circuit subsequently vacated
the Powers decision in a succinct opinion, holding that the failure-to-
register offense set forth in § 2250(a) does not violate the Commerce
Clause. United States v. Powers, 562 F.3d 1342, 1344-45 (11th Cir. 2009).
6682                  UNITED STATES v. ENSMINGER
                                     II

   Ensminger’s sole contention on appeal is that the district
court improperly denied his presentence motion to withdraw
his guilty plea.4 A district court’s denial of a motion to with-
draw a guilty plea is reviewed for abuse of discretion. United
States v. Ruiz, 257 F.3d 1030, 1033 (9th Cir. 2001). A court
abuses its discretion when it rests its decision on an inaccurate
view of the law, see United States v. Jones, 472 F.3d 1136,
1141 (9th Cir. 2007), or on “a clearly erroneous finding of
fact,” United States v. Nostratis, 321 F.3d 1206, 1208 (9th
Cir. 2003).

   [1] Federal Rule of Criminal Procedure 11(d)(2)(B) pro-
vides that a defendant may withdraw a plea of guilty before
sentencing if “the defendant can show a fair and just reason
for requesting the withdrawal.”5 The burden of establishing
that withdrawal is warranted rests on the defendant. United
States v. Davis, 428 F.3d 802, 805 (9th Cir. 2005). The fair
and just standard “is generous and must be applied liberally.”
United States v. McTiernan, 546 F.3d 1160, 1167 (9th Cir.
2008). A defendant, however, may not withdraw his guilty
plea “simply on a lark.” United States v. Hyde, 520 U.S. 670,
676-77 (1997). We have often repeated that “[f]air and just
reasons for withdrawal include inadequate Rule 11 plea collo-
  4
    As acknowledged by the parties, Ensminger remained able to challenge
SORNA’s constitutionality on appeal. See, e.g., United States v. Knowles,
29 F.3d 947, 951-52 (5th Cir. 1994) (noting that basing a conviction on
an unconstitutional statute is both “plain” and “error”). Ensminger, how-
ever, has repeatedly expressed that he is not doing so as part of this appeal.
Therefore, we need not reach the ultimate constitutional question. See
United States v. Mi Kyung Byun, 539 F.3d 982, 986 n.6 (9th Cir. 2008).
  5
    Prior to the December 2002 amendments, the rule governing a defen-
dant’s ability to withdraw a guilty plea before sentencing was found in
Federal Rule of Criminal Procedure 32(e). “Despite minor language
changes in the rule, the ‘fair and just reason’ standard remains the same.”
United States v. Davis, 428 F.3d 802, 805 n.1 (9th Cir. 2005) (quoting
Nostratis, 321 F.3d at 1208 n.1).
                     UNITED STATES v. ENSMINGER                        6683
quies, newly discovered evidence, intervening circumstances,
or any other reason for withdrawing the plea that did not exist
when the defendant entered his plea.” Jones, 472 F.3d at
1141; United States v. Rios-Ortiz, 830 F.2d 1067, 1069 (9th
Cir. 1987) (marking the origin of this language).

   Here, Ensminger does not challenge the adequacy of the
Rule 11 hearing, but instead argues that an intervening
circumstance—namely, the Powers decision from the Middle
District of Florida—satisfies his burden.6 Ensminger acknowl-
edges that, even if it were still good law, “a district court
opinion does not have binding precedential effect,” NASD
Dispute Resolution, Inc. v. Jud. Council of Cal., 488 F.3d
1065, 1069 (9th Cir. 2007), especially one from another fed-
eral circuit. See also McGinley v. Houston, 361 F.3d 1328,
1331 (11th Cir. 2004) (“The general rule is that a district
judge’s decision neither binds another district judge nor binds
him, although a judge ought to give great weight to his own
prior decisions.”). He nevertheless contends that Rule
11(d)(2)(B) requires that he be permitted to withdraw his
guilty plea so that he too can challenge the constitutionality
of SORNA on Commerce Clause grounds. We have never
applied the fair and just standard in a way that would extend
to Ensminger’s case and we decline to do so here.

   Ensminger primarily relies on our decision in United States
v. Ortega-Ascanio, 376 F.3d 879 (9th Cir. 2004), which is the
only occasion where we have considered a claim of “interven-
ing circumstances” based on a change in the law. In Ortega-
Ascanio, the defendant pled guilty to illegally reentering the
United States following removal in violation of 8 U.S.C.
§ 1326(a). Id. at 882. After his guilty plea but before sentenc-
  6
   Ensminger cites to the “basic, four-part balancing test” applied by
some of our sister circuits when deciding motions to withdraw guilty
pleas. See, e.g., United States v. Gonzalez, 202 F.3d 20, 24 (1st Cir. 2000).
Our circuit has generally avoided this approach. United States v. Garcia,
401 F.3d 1008, 1013-14 (9th Cir. 2005).
6684              UNITED STATES v. ENSMINGER
ing, the Supreme Court decided INS v. St. Cyr, 533 U.S. 289
(2001), which held that discretionary relief under § 212(c) of
the Immigration and Nationality Act of 1952 remained avail-
able to aliens otherwise eligible for such relief at the time they
pled guilty to the offense, notwithstanding the effective date
of the Antiterrorism and Effective Death Penalty Act and the
Illegal Immigration Reform and Immigrant Responsibility
Act. Id. at 326. Significantly, St. Cyr overruled binding Ninth
Circuit precedent to the contrary. Ortega-Ascanio, 376 F.3d at
886 (“At the time Ortega-Ascanio pled guilty . . . Ninth Cir-
cuit law precluded Ortega-Ascanio’s St. Cyr-type argu-
ment.”). The defendant filed a motion to withdraw his guilty
plea so that he could move to dismiss his indictment on the
ground that his prior order of deportation was invalid under
St. Cyr. The district court denied the motion, finding that, irre-
spective of the material change in law, the defendant’s plea
was nonetheless voluntary and valid. Id. at 882-83.

   On appeal, we held that the district court, by rigidly “limit[-
ing] ‘a fair and just reason’ to only those cases in which the
plea is invalid,” applied the wrong legal standard to the defen-
dant’s motion and thus abused its discretion. Id. at 884-85.
We concluded that the defendant had satisfactorily demon-
strated a fair and just reason for withdrawing his plea—
“namely, an intervening Supreme Court decision that over-
ruled Circuit precedent and gave him a plausible ground for
dismissal of his indictment.” Id. at 887. Accordingly, we
reversed the district court’s denial of the defendant’s motion
to withdraw his guilty plea and remanded for resolution of a
motion to dismiss the indictment.

   [2] A marked shift in governing law that gives traction to
a previously foreclosed or unavailable argument may operate
as a fair and just reason to withdraw a guilty plea. A develop-
ment in non-binding authority such as a district court decision
in another circuit, by contrast, is not a change in the law in
this sense and therefore does not constitute “intervening cir-
cumstances” satisfying a defendant’s burden under Rule
                     UNITED STATES v. ENSMINGER                     6685
11(d)(2)(B). For this reason, Ensminger’s reliance on Ortega-
Ascanio and the authorities he cites from our sister circuits is
unavailing. See, e.g., United States v. Knowles, 29 F.3d 947,
951-52 (5th Cir. 1994) (holding that conviction constituted
plain error in light of a subsequent binding circuit opinion
finding unconstitutional the statute under which the defendant
was convicted); United States v. Presley, 478 F.2d 163,
167-68 (5th Cir. 1973) (holding that defendants should have
been permitted to withdraw guilty pleas where an intervening
Supreme Court decision interpreted the statute of conviction
in a manner that gave defendants a plausible factual defense).

   [3] In the instant case, there was no precedent from our cir-
cuit, the Supreme Court, or even the District of Montana that
prevented Ensminger from timely challenging SORNA on
constitutional grounds in the district court. The Commerce
Clause challenge was well explored by the time Ensminger
entered his guilty plea. See, e.g., United States v. Mason, 510
F. Supp. 2d 923, 931-32 (M.D. Fla. 2007); United States v.
Hinen, 487 F. Supp. 2d 747, 757-58 (W.D. Va. 2007), rev’d
on other grounds sub nom. United States v. Hatcher, 560 F.3d
222 (4th Cir. 2009); United States v. Templeton, No. CR-06-
291-M, 2007 WL 445481, at *3-4 (W.D. Okla. Feb. 7, 2007);
United States v. Madera, 474 F. Supp. 2d 1257, 1265 (M.D.
Fla. 2007), rev’d on other grounds, 528 F.3d 852 (11th Cir.
2008); see also United States v. Van Buren, No. 3:08-CR-198,
2008 WL 3414012, at *11-12 (N.D.N.Y. Aug. 8, 2008) (list-
ing cases rejecting Commerce Clause challenges to SORNA);
United States v. Utesch, No. 2:07-CR-105, 2008 WL 656066,
at *14 n.25 (E.D. Tenn. Mar. 6, 2008) (same). Ensminger
made the strategic decision not to venture down this avenue
before negotiating a plea agreement with the prosecution.7
  7
   Counsel acknowledged at oral argument that he could have made this
motion prior to the expiration of the motions deadline, but in the face of
the above-cited, unanimous precedent supporting the constitutionality of
SORNA, Ensminger decided not to do so.
6686              UNITED STATES v. ENSMINGER
   [4] The subsequent Florida district court decision in Powers
changed nothing of consequence. Unlike the direct effect of
St. Cyr, it did nothing to alter the legal landscape in the Dis-
trict of Montana or our circuit. It certainly did not “overrule”
precedent, nor did it “g[i]ve [Ensminger] a plausible ground
for dismissal of his indictment” that was previously unavail-
able. Ortega-Ascanio, 376 F.3d at 887. As mentioned above,
the “ground”—i.e., the Commerce Clause challenge to
§ 2250(a)—was at all times available to Ensminger. A previ-
ously unavailable basis for a motion to dismiss did not sud-
denly materialize. No new argument or defense became
accessible. Moreover, Powers, a non-binding district court
case from a different circuit, did not significantly increase the
plausibility of the argument.

   Ensminger offers no valid excuse for his failure to timely
bring a constitutional challenge to the statute by the pre-trial
motions deadline. He does not allege, for example, that his
counsel deficiently failed to advise him regarding the avail-
ability of a motion to dismiss his indictment on this basis. Cf.
McTiernan, 546 F.3d at 1167 (confirming that “[e]rroneous or
inadequate legal advice may also constitute a fair and just rea-
son for plea withdrawal, even without a showing of preju-
dice”); Davis, 428 F.3d at 808 (remanding to the district court
to determine whether counsel’s “gross mischaracterization” of
the likely sentence plausibly could have motivated the deci-
sion to plead guilty). Rather, Ensminger made the informed
choice to forego an available strategy and to knowingly, intel-
ligently, and voluntarily enter into a valid plea agreement.
Our prior decisions make clear that a change of heart—even
a “good faith change of heart”—is not a fair and just reason
that entitles Ensminger to withdraw his plea, even where the
government incurs no prejudice. Rios-Ortiz, 830 F.2d at 1069.

   We are unmoved by Ensminger’s argument that he decided
against filing an otherwise available motion to dismiss
because, to his knowledge, courts to that date had universally
rejected the Commerce Clause challenge. Whether or not to
                  UNITED STATES v. ENSMINGER               6687
plead guilty without first challenging SORNA or the validity
of his indictment was Ensminger’s choice to make. His per-
sonal skepticism at the time regarding the possible success of
the motion is legally irrelevant for the purpose of Rule
11(d)(2)(B). At the plea colloquy, Ensminger solemnly
acknowledged that he was relinquishing many rights by
pleading guilty, which included the right to challenge by
motion the validity of the charge. The fact that Ensminger
later changed his mind, even if in good faith, is not a fair and
just reason in the context of this case. The extensive safe-
guards and substantial requirements imposed on district courts
in accepting pleas “are designed to ensure that the criminal
defendant who pleads guilty understands exactly what the
plea means. Where, as here, the district court fully complied
with Rule 11’s requirements, the result should be more than
ephemeral.” Rios-Ortiz, 830 F.2d at 1070 (internal citation
omitted); accord Hyde, 520 U.S. at 676-77 (“Given the great
care with which pleas are taken under [the] revised Rule 11,
there is no reason to view pleas so taken as merely ‘tentative,’
subject to withdrawal before sentence whenever the govern-
ment cannot establish prejudice.” (quoting Advisory Commit-
tee’s Notes on Fed. R. Crim. P. 32, 18 U.S.C. App. 794
(1983))).

   Ensminger’s proposed interpretation of Rule 11(d)(2)(B)
would require us to hold as a matter of law that courts must
permit withdrawal prior to sentencing if a defendant can point
to some court decision somewhere that offered him hope of
escaping conviction or otherwise caused him to second-guess
his prior decision to plead guilty. We decline this invitation.
Such a broad interpretation would displace the district court’s
ability to exercise discretion and run afoul of Rule 11 itself,
which “places the burden of showing a fair and just reason for
withdrawal of a guilty plea on the defendant,” and “is incon-
sistent with Rule 11’s purpose of ensuring some finality at the
time pleas are accepted.” Rios-Ortiz, 830 F.2d at 1069. The
guilty plea is not a placeholder that reserves Ensminger’s
right to our criminal system’s incentives for acceptance of
6688              UNITED STATES v. ENSMINGER
responsibility unless or until a preferable alternative later
arises. Rather, it is a “ ‘grave and solemn act,’ which is
‘accepted only with care and discernment.’ ” Hyde, 520 U.S.
at 677. Once the plea is accepted, permitting withdrawal is, as
it ought to be, the exception, not an automatic right.

   It is certainly not unforeseeable that defendants who have
pled guilty might later change their minds, especially, as was
the case here, after the sentencing materials have been circu-
lated to the parties and once the prosecution’s recommenda-
tion is made known. See, e.g., United States v. Jeronimo, 398
F.3d 1149, 1152 (9th Cir. 2005); Nostratis, 321 F.3d at
1211-12. The onus, however, must remain on the defendant
and defense counsel to take adequate precautions and reserve
the rights and arguments that might materially affect the risk-
benefit analysis when deciding to enter a guilty plea. We see
no reason to dilute even further the effectiveness and finality
of valid guilty pleas simply because Ensminger has discov-
ered a new non-binding legal authority to cite in a motion he
could have filed before pleading guilty, but chose not to bring.
To give him that right on this record undermines any sort of
workable standard and invites abuse.

   [5] The general rule is that an intervening change in gov-
erning law may operate as a fair and just reason to withdraw
a guilty plea. Ordinarily, however, this development in the
law—whether by rule, statute, caselaw, or otherwise—should
provide the defendant with a previously unavailable ground
sufficient to provide some material relief. Ortega-Ascanio,
376 F.3d at 886. The non-binding authority at issue here is too
far removed and falls short of the standard contemplated by
our circuit’s interpretation of Rule 11(d)(2)(B). We hold that
Powers is not an intervening circumstance of sufficient
weight to constitute a fair and just reason entitling Ensminger
to withdraw his guilty plea.

  We briefly address Ensminger’s argument that the district
court was precluded from considering the merits of the Pow-
                  UNITED STATES v. ENSMINGER                 6689
ers decision in adjudging his motion to withdraw his plea.
The district court here not only rejected Powers because it has
no precedential value in the District of Montana but also
rejected the substance of Powers’s Commerce Clause analy-
sis, finding it unpersuasive. See also United States v. Vardaro,
575 F. Supp. 2d 1179, 1185-88 (D. Mont. 2008) (Cebull, J.)
(holding that the enactment of § 2250(a) and § 16913 of
SORNA was a valid exercise of congressional authority under
the Commerce Clause). Ensminger insists that the only cor-
rect procedure under Rule 11(d)(2)(B) would have been to
allow him to withdraw his plea of guilty so that he could inde-
pendently file an untimely challenge to SORNA’s constitu-
tionality. Implicit in this argument is the contention that the
district court, in reviewing a motion to withdraw a guilty plea
and in considering whether the reason tendered is fair and
just, cannot under any circumstances consider the substance
of the intervening court decision offered by the defendant or
the merit of the underlying argument.

   Our authority indicates otherwise. See Jones, 472 F.3d at
1139-41 (reviewing merits of underlying argument regarding
the elements of wire fraud and denying the defendant’s
motion to withdraw his guilty plea because he had failed to
offer a fair and just reason). Whether an intervening court
decision gives a defendant a sufficient ground for relief
requires the district court to consider the substance of the new
authority and the anticipated argument. See Ortega-Ascanio,
376 F.3d at 887. It is unreasonable to say that Judge Cebull
was powerless to consider the merits of the Powers decision
when ruling on Ensminger’s motion to withdraw his plea.
Rather, we think such an inquiry lies at the heart of the district
court’s deliberation of what might constitute a fair and just
reason.

  [6] When presented with a motion to withdraw a guilty plea
based on an intervening legal authority, it is squarely within
a district court’s discretion to consider the soundness of the
decision, the weight of contrary authority, and its potential
6690               UNITED STATES v. ENSMINGER
application to the case at hand when determining whether it
is fair and just to permit a defendant to withdraw an otherwise
valid plea of guilty. Judge Cebull did so here and found Pow-
ers unpersuasive and deserving of no weight.

   [7] In sum, at issue is whether Powers—an isolated, non-
binding district court decision from another federal circuit that
our district court found legally unsound—entitles Ensminger
to withdraw his valid guilty plea. The district court concluded
that this did not present a fair and just reason to do so, as
required under Rule 11(d)(2)(B). There was no abuse of dis-
cretion in so ruling.

                               III

   As we have long recognized, “[a] defendant does not
always have the right to withdraw a plea because the decision
to allow withdrawal of a plea is solely within the discretion
of the district court.” Nostratis, 321 F.3d at 1208. We remain
tethered to this rule. The district court did not abuse its discre-
tion in concluding that the Powers decision from the Middle
District of Florida did not constitute a fair and just reason
entitling Ensminger to withdraw his guilty plea. Ensminger
does not here contend that § 2250(a), the criminal penalty
provision of SORNA, is an invalid, unconstitutional exercise
of congressional authority under the Commerce Clause.
Therefore, we leave to another day the resolution of this con-
stitutional question.

  AFFIRMED.